Case 1:20-cv-00122-EK-RML Document 10 Filed 02/21/20 Page 1 of 2 PageID #: 50




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    --------------------------------------------------------------x
    ATIBA CLARKE                                                       Docket No. 1:20-cv-00122
                                                                      (EK) (RML)
                                            Plaintiff,
                              v.
                                                                      REPLY AND ANSWER
    R.T.D. 52 L.L.C. AND LUCKY 87 TERIYAKI                            TO COUNTERCLAIM
    INC.,
                                Defendants.

    --------------------------------------------------------------x


                             REPLY AND ANSWER TO COUNTERCLAIM

           Plaintiff Atiba Clarke (hereafter referred to as "plaintiff”), by counsel, Parker

   Hanski LLC, answers and replies to the Counterclaim of defendant R.T.D. 52 L.L.C. as

   follows:


           1. Plaintiff denies the allegations of paragraph 103 and respectfully refers all

   questions of law to this Honorable Court.


                                        PRAYER FOR RELIEF

           WHEREFORE, plaintiff respectfully requests that the Court dismiss this

   Counterclaim.


   Dated: February 21, 2020
          New York, New York


                                                         Respectfully submitted,


                                                         PARKER HANSKI LLC
                                                         Attorneys for Plaintiff

                                                         1
Case 1:20-cv-00122-EK-RML Document 10 Filed 02/21/20 Page 2 of 2 PageID #: 51




                                      By           /s/
                                            Glen H. Parker, Esq.
                                            Adam S. Hanski, Esq.
                                            Robert G. Hanski, Esq.
                                            40 Worth Street, 10th Floor
                                            New York, New York 10013
                                            Telephone: (212) 248-7400
                                            Facsimile: (212) 248-5600
                                            ash@parkerhanski.com
                                            Ghp@parkerhanski.com
                                            rgh@ParkerHanski.com




                                      2
